


Exhibit 10.21

 

INFORMATION SERVICES GROUP, INC.

 

Amendment No. 1 to the

Employment Agreement for Michael P. Connors

 

This Amendment No. 1 (this “Amendment”) to the Employment Agreement by and
between Information Services Group, Inc., a Delaware corporation (the
“Company”), and Michael P. Connors (“Executive”) is effective as of December 10,
2013.  Capitalized terms used but not defined herein shall have the meaning set
forth in the Employment Agreement (as defined below).

 

W I T N E S S E T H

 

WHEREAS, Executive and the Company previously entered into that certain
Employment Agreement, dated as of December 16, 2011 (the “Employment
Agreement”);

 

WHEREAS, the Company and Executive desire to extend the Term of the Employment
Agreement until December 31, 2017 (the “Extension”);

 

WHEREAS, in consideration for the Extension, the Compensation Committee of the
Board of Directors of the Company will grant to Executive 195,122 restricted
stock units, which will vest in four equal annual installments on each of the
first four anniversaries of the grant date pursuant to the Company’s Amended and
Restated 2007 Equity Incentive Plan; provided that if closing price of the
Company’s Common Stock as listed on the NASDAQ Global Market (or such other
stock exchange on which the Company’s Common Stock is then traded) equals or
exceeds $7.00 for three (3) consecutive trading days, the remaining unvested
restricted stock units shall vest in full upon the occurrence of such event; and

 

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
adequacy of which the Company and Executive each hereby acknowledge, the Company
and Executive hereby agree as follows:

 

1.                                      Amendment.

 

The date “December 31, 2015” in Section 2 of the Employment Agreement is hereby
deleted and replaced with “December 31, 2017.”

 

2.                                      Miscellaneous.

 

(a)                                 Effect of Amendment.  As expressly modified
by this Amendment, all of the terms, covenants, agreements, conditions and other
provisions of the Employment Agreement shall remain in full force and effect in
accordance with their respective terms.

 

(b)                                 Governing Law.  THE
VALIDITY, INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF THIS AMENDMENT SHALL
BE GOVERNED BY THE LAWS OF THE STATE OF CONNECTICUT WITHOUT REGARD TO ITS
CONFLICTS OF LAW PRINCIPLES.

 

(c)                                  Counterparts.  This Amendment may be
executed in counterparts, each of which shall be deemed to be an original but
all of which together will constitute one and the same instrument.

 

(d)                                 Due Authority and Execution.  The execution,
delivery and performance of this Amendment have been duly authorized by the
Company and this Amendment represents the valid, legal and binding obligation of
the Company, enforceable against the Company according to its terms.

 

[Signature page follows.]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and Executive have duly executed and delivered
this Amendment as the date first written above.

 

 

INFORMATION SERVICES GROUP, INC.:

 

 

 

 

 

 

 

By:

/s/ David E. Berger

 

Name:

David E. Berger

 

Title:

EVP & CFO

 

 

 

EXECUTIVE:

 

 

 

 

 

 

 

/s/ Michael P. Connors

 

Name: Michael P. Connors

 

Title: Chairman and Chief Executive Officer

 

2

--------------------------------------------------------------------------------
